Mr. Justice Fisher
delivered the opinion of the court.
The deposition of Mrs. Bransford and the evidence of Drane, tended to establish the plaintiff’s claim, and were, therefore, competent evidence to go to the jury. No question as to the statute of limitations is presented by the record. This question, when made by an administrator under the general issue, should be by an instruction/from the court to the jury. The court cannot know till the whole evidence has been introduced, whether the plaintiff’s claim has been established or not. It can only determine on the trial as to the relevancy of testimony to the matter in issue. The testimony in this case was relevant, because it tended to establish the plaintiff’s claim, by the admissions of the deceased.
Judgment reversed, and venire de novo awarded.